Citation Nr: 0611910	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-14 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  The Board first considered this appeal in March 2004 
and determined that a remand was necessary to develop the 
medical record and comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), which was enacted during the pendency of 
this appeal.  The matter is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have service in the Republic of 
Vietnam and is not presumed to have been exposed to 
herbicides, including Agent Orange, during service.

3.  The veteran did not develop diabetes mellitus during 
active service or within one year of discharge from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service nor is it presumed to have been incurred as a 
consequence of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2001, June 2003, March 2004, and 
May 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  The Board 
specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he elected 
not to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  The 
Board specifically finds that VA is not required to schedule 
a medical examination and/or seek additional medical opinions 
as to the etiology of the veteran's disability as the medical 
evidence of record includes a medical opinion and the veteran 
has not presented any evidence in support of his contention 
that a disability diagnosed twenty-five years after service 
had its onset during service.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran was diagnosed as having Type II diabetes mellitus 
in October 1998 and submitted a claim for entitlement to 
service connection for that disability in December 1998, 
asserting that the disease began during service.  The veteran 
served during the Vietnam conflict, but did not perform any 
overseas duties.  He specifically asserts that his VA 
treating physician told him in May 2000 that his diabetes was 
related to his period of service.

The veteran's service medical records do not show any 
complaints that may be related to early signs of diabetes and 
there is no evidence of the disease being diagnosed during 
service.  Upon separation examination in November 1972, the 
veteran was noted to have "negative" sugars.  He was not 
found to have diabetes.

Post-service treatment records show that the veteran was 
hospitalized in October 1998 and determined to have adult 
onset diabetes mellitus.  A family history was reported and 
there was no reference whatsoever to early signs of the 
disease being present during service or within one year of 
discharge from service.  In May 2000, the veteran's VA 
treating physician stated that it was difficult to say when 
the veteran's blood sugars reached the elevated levels and 
that the veteran had a genetic pre-disposition as all of his 
family members had the disease.  The physician did not 
include an opinion that the veteran's diabetes began during 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Diabetes mellitus is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
January 1973, the evidence must show that his chronic disease 
manifest to a degree of ten percent by January 1974, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, certain diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.

The record clearly shows that the veteran did not perform 
service in the Republic of Vietnam and the veteran, himself, 
does not aver that he did.  As such, he is not presumed to 
have been exposed to herbicides, including Agent Orange.  
Accordingly, service connection for diabetes mellitus is not 
granted on a presumptive basis due to exposure to herbicides.

The record also shows that the veteran was not treated for 
diabetes mellitus during service or within one year of his 
discharge from service.  He was found to have normal blood 
sugars upon separation from service and diagnosed as having a 
disease that he was genetically pre-disposed to develop 
approximately twenty-five years after service.  The medical 
evidence reflects the opinion that it is impossible to say 
when the veteran first developed the disease.  Thus, the only 
evidence in favor of the veteran's claim is his own statement 
that his disease developed during service.  There is no 
suggestion in the record that the veteran has medical 
training.  Therefore, the Board finds that the veteran's 
assertions, standing on their own, are insufficient to 
establish a relationship between his period of service and a 
disability diagnosed decades later.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

Given the evidence of record, service connection for diabetes 
mellitus must be denied on a direct and on a presumptive 
basis.  There is no medical evidence of disability during 
service, within one year of discharge from service, or 
linking the currently diagnosed disability to service.  
Accordingly, this appeal is denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


